Title: From Thomas Jefferson to Jonathan Williams, 12 January 1807
From: Jefferson, Thomas
To: Williams, Jonathan,Peale, Charles Willson


                        
                            Gentlemen
                            
                            Washington Jan. 12. 07.
                        
                        I am again to return the tribute of my thanks for the continued proofs of favor from the American
                            Philosophical society; and I ever do it with sincere gratitude, sensible it is the effect of their good will, and not of
                            any services I have it in my power to render them. I pray you to convey to them these expressions of my dutiful
                            acknolegements; and to accept yourselves thanks for the favorable terms in which your letter of the 2d. inst. announces
                            the suffrage of the society.
                        I am happy at the same time to greet them on the safe return of a valuable member of our fraternity from a
                            journey of uncommon length & peril. he will ere long be with them, & present them with the additions he brings to our
                            knolege of the geography & natural history of our country, from the Missisipi to the Pacific.
                        Tendering them my humble respects, permit me to add for yourselves my friendly salutations &
                            assurances of high consideration.
                        
                            Th: Jefferson
                            
                        
                    